





Exhibit 10.7
Effective as of 1/1/17


SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION






I.    Board Members (Other than the Chairman)


A.
Annual Cash Compensation

Annual Cash Retainer:
$125,000
 
 
Additional Cash Retainer for Chairman of Audit Committee:
$25,000
 
 
Additional Cash Retainer for Chairs of Compensation Committee,
Nominating and Corporate Governance Committee, Science and
Technology Committee and Strategy and Finance Committee:
$15,000
 
 





B.
Equity Compensation



Annual equity grants are made upon the recommendation of the Compensation
Committee.






II.
Chairman of the Board



A.
Annual Cash Compensation

Annual Cash Retainer:
$295,000



B.
Equity Compensation



Annual equity grants are made upon the recommendation of the Compensation
Committee.






III.
Travel Expenses



Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings.








147014-1